Title: To George Washington from William Gordon, 30 August 1781
From: Gordon, William
To: Washington, George


                        
                            My dear Sir
                            Jamaica Plain Aut 30. 1781
                        
                        You have been so obliging as to promise me your assistance in my designed history of the present glorious
                            contest for liberty; & I have no doubt of your affording it. Truth & impartiality are what I aim at;
                            & therefore am for getting the best information possible, which must be by having a recourse to original papers in
                            the possession of those who have borne a distinguished & active part in the transactions of the day. I flatter
                            myself from appearances in Europe, that the war is hastening to a close, & that if the present campaign proves
                            somewhat more successful answerable to the wishes of your Excellency it will be the last. This & some other
                            favourable circumstances have induced me to conclude upon a journey to the southward the approaching fall. I propose setting off by
                            divine permission next monday six weeks, & of visiting Genl Gates before my return. Should be glad to call at Head
                            Quarters, that I might have the pleasure of an interview with your Excellency; but expect to be in company, &
                            apprehend should be put to much inconvenience should I take the route needful for it, & pass thro’ the camp;
                            however as the campaign will be closed before I am upon my return, shall contrive to enjoy that pleasure. Cannot suppose,
                            my dear Sir, that you have the papers of former campaigns with you, but that they are deposited in some secure place at a
                            distance from the camp. Could You indulge me with the perusal of them upon my repairing to such place, you would confer an
                            unspeakable obligation upon me, & enable me to make the more dispatch in the history, by bringing it down to where
                            your papers end. I shall conscienciously conceal whatever it may be imprudent & unsafe to divulge; & make
                            it a rule with me, as a minister of peace, to promote peace & prevent or destroy dissensions.
                        Our affairs to the southward once wore a threatening aspect; but the same kind Providence hath wrought
                            effectually in that quarter, as it had before done in others; & I congratulate you upon the
                                disappointments, losses & defeats that our enemies have met with. It would give me the
                            highest pleasure had the several States furnished  with the necessary force; & were our
                            allies with their fleet ready to begin their operation tely, so as to leave no fear but
                            what with the common smiles of Heaven your Exc be able before winter to reduce New York.
                            Indolence & Selfishness are preventive of  which ought to distinguish the Massachusetts
                            as the first mover in the present war. It is to no little purpose to complain, that I am almost tired
                            of it, & am ready to conclude at times to let things go as they will without endeavouring to serve the public. Had
                            not You possessed an uncommon share of Patriotism, You would have quitted your post long ago upon observing how little
                            attention was paid to your repeated complaints & applications. Your friends have put your virtue to the trial full
                            as much as your enemies. I can write you nothing new, excepting that Col. Sears is going on board a frigate this evening
                            to cruise in the Bay in company with other vessels, in order to drive off or take a number of the enemy that infest it
                            & make many captures. I wish him a successful voyage, but am not captivated with the notion of his going, for I am
                            not clear that it is his present duty to put himself in the way of being killed or wounded. I shall be glad to know where
                            your Lady is, that I may pay my respects to her. Mrs Gordon joins in kindest remembrance to her, & to your
                            Excellency, with my dear Sir Your affectionate Friend & most obedient Servant
                        
                            William Gordon
                        
                    